

Exhibit 10.2
 
THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE
PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY
THE REGISTERED HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON
STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
SECURED SENIOR PROMISSORY NOTE
Seoul, Korea
August 24, 2007


FOR VALUE RECEIVED, Eugene Science, Inc., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of ______________, a ______________
(“Lender”), in lawful money of the United States at the address of Lender set
forth herein, the principal amount of $_________, together with interest. This
secured senior promissory note (this “Note”) has been executed by Borrower on
the date set forth above (the “Effective Date”) pursuant to the Note and Warrant
Purchase Agreement entered into as of the date hereof between Lender and
Borrower (the “Purchase Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Purchase Agreement.
 
1. Interest. This Note shall bear interest at a rate of 10% per annum (“Interest
Rate”) from the Effective Date and continuing until payment in full of this
Note. Interest shall compound monthly and shall be calculated on the basis of
the actual number of days elapsed over a year of 360 days.
 
2. Maturity Date. All or any portion of this Note, all accrued interest hereon
and all other sums due hereunder, shall be due and payable on demand by Lender
on February 24, 2008, subject to up-to-three extensions thereof as set forth in
the Purchase Agreement (the “Maturity Date”).
 
3. Application of Payments.
 
3.1. Except as otherwise expressly provided herein, payments under this Note
shall be applied (i) first to the repayment of any sums incurred by Lender for
the payment of any expenses in enforcing the terms of this Note and/or the
Purchase Agreement, (ii) then to the payment of accrued but unpaid interest due
under this Note and (iii) then to the payment of outstanding principal due under
this Note.
 
3.2. Upon payment in full of this Note, applicable accrued and unpaid interest
hereon, and any costs of collection hereunder, this Note shall be marked “Paid
in Full” and returned to Borrower.
 
4. Waiver of Notice. Borrower and each surety, guarantor, endorser, and other
party ever liable for payment of any sums of money payable on this Note, jointly
and severally, waive notice, presentment, demand for payment, protest, notice of
protest and non-payment or dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, diligence in collecting, grace, and all
other formalities of any kind, and hereby fully consent to all extensions
without notice for any period or periods of time and partial payments, before or
after maturity, and any impairment of any collateral securing this Note, all
without prejudice to the Lender. The Lender shall similarly have the right to
deal in any way, at any time, with one or more of the foregoing parties without
notice to any other party, and to grant any such party any extensions of time
for payment of any of said indebtedness, or to release or substitute part or all
of the collateral securing this Note, or to grant any other indulgences or
forbearances whatsoever, without notice to any other party and without in any
way affecting the personal liability of any party hereunder.
 

--------------------------------------------------------------------------------



5. Optional Conversion. At any time prior to the Maturity Date, upon 5 days
prior written notice to Borrower (“Conversion Date”), Lender shall have the
right, in its sole discretion, to covert all outstanding principal and accrued
interest under this Note existing as of close of business on the Conversion Date
into shares of the Company’s Common Stock (“Common Stock”) at the conversion
price set forth below. If Lender elects to convert this Note into shares of
Common Stock, the number of shares of Common Stock to be issued upon such
conversion shall be equal to the quotient obtained by dividing (a) the
outstanding principal and accrued but unpaid interest due on this Note on the
Conversion Date by (b) $0.65 (the “Purchase Price”). The Purchase Price shall be
adjusted downward, but never upward, upon the occurrence of any of the events
described in Sections 3.1 or 3.3 of the Warrant issued to Lender in connection
with the issuance of this Note and otherwise adjusted upon the occurrence of any
of the events described in Section 4 of the Warrant, as if such sections were
dully set forth and incorporated herein by reference, with references to the
“Warrant” to refer to this Note. The Company shall at all times reserve and keep
available, solely for issuance and delivery on the conversion of this Note, all
shares of Common Stock from time to time into which this Note could be
convertible.
 
6. Security Agreements. This Note is secured by and entitled to the benefits of
a Security Agreement and Pledge Agreement in favor of Lender, together with such
other collateral pledge agreements, mortgages, and other security documents, all
of which instruments, as they may from time to time hereinafter be amended, and
any and all instruments supplemental thereto reference is hereby made for a
description of the collateral covered thereby (the “Security Agreements”).
 
7. Transfer. This Note may be transferred by Lender at any time, provided that
such transfer complies with applicable securities laws.
 
8. Events of Default. The occurrence of any of following events (each an “Event
of Default”) shall constitute an Event of Default of Borrower if not cured
within ten (10) days of the occurrence thereof, with the exception of Section
8.1 which shall have no cure period:
 
8.1. The failure to make when due any payment described in this Note or the
Purchase Agreement, whether on or after the Maturity Date, by acceleration or
otherwise;
 
8.2. Other than as provided in Section 8.1, a breach of any representation,
warranty, covenant or other provision of this Note or the Purchase Agreement,
which, if capable of being cured, is not cured;
 
8.3. Borrower shall fail to execute the Security Agreements and related
financing statements for purposes of securing this Note within five (5) days of
the date hereof;
 
8.4. Borrower shall fail to obtain the subordination from other secured lenders
of Borrower, if any, in such form as shall be required, in Lender’s sole
discretion, to place Lender in the first priority position with respect to the
inventory and receivables of Borrower;
 
2

--------------------------------------------------------------------------------



8.5. Any representation, warranty, or statement made or deemed made by Borrower
to Lender under the Purchase Agreement, or any other documents entered into by
and between Borrower and Lender, or otherwise, shall be false, misleading, or
erroneous in any material respect when made or deemed to have been made;
 
8.6. Borrower shall default in the timely performance of any obligation,
covenant or agreement made or owed by Borrower to Lender;
 
8.7. Borrower shall commence a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect, or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official for it or a substantial part of its property or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any corporate action to
authorize any of the foregoing;
 
8.8. Any involuntary proceeding shall be commenced against Borrower seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect, or seeking the appointment of a trustee, receiver, liquidator,
custodian, or other similar official for it or a substantial part of its
property, and such involuntary proceeding shall remain undismissed and unstayed
for a period of thirty (30) days;
 
8.9. Borrower shall fail to discharge within a period of thirty (30) days after
the commencement thereof any attachment, sequestration, or similar proceeding or
proceedings involving an aggregate amount in excess of $100,000.00 against any
of its assets or properties;
 
8.10. Borrower shall fail to satisfy and discharge promptly any judgment or
judgments against it for the payment of money in an aggregate amount in excess
of $100,000.00;
 
8.11. Borrower shall default in the payment of any of its indebtedness beyond
any applicable grace period, or shall default in its performance of any
agreement binding upon it or its property;
 
8.12. This Note shall cease to be in full force and effect or shall be declared
null and void or the validity or enforceability hereof shall be contested or
challenged by Borrower or any of its members or shareholders, or Borrower shall
deny that it has any further liability or obligation under this Note; and
 
8.13. Borrower shall undertake to merge or consolidate with any other entity or
otherwise reorganize or sell all or substantially all of the assets of the
Company.
 
Upon the occurrence of any Event of Default that is not cured within any
applicable cure period, if any, the Lender may elect, by written notice
delivered to Borrower, to take at any time any or all of the following actions:
(i) declare this Note to be forthwith due and payable, whereupon the entire
outstanding principal due under this Note, together with all accrued and unpaid
interest thereon, and all other cash obligations hereunder including , without
limitation, costs of collection incurred by Lender along with reasonable
attorneys’ fees and costs,, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, anything contained herein to the contrary
notwithstanding; and (ii) exercise any and all other remedies provided
hereunder, in the Security Agreements executed in connection herewith, now or at
any time in the future to secure the repayment of this Note, or available at law
or in equity. In addition to the foregoing, Borrower may be required to issue
warrants to Lender as set forth in Section 2.6 of the Purchase Agreement, which
issuance would not preclude Lender from taking any and all actions whether at
law or equity to enforce its rights.
 
3

--------------------------------------------------------------------------------



9. Miscellaneous.
 
9.1. Successors and Assigns. Subject to the exceptions specifically set forth in
this Note, the terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective executors, administrators, heirs, successors
and assigns of the parties.
 
9.2. Loss or Mutilation of Note. Upon receipt by Borrower of evidence
satisfactory to Borrower of the loss, theft, destruction or mutilation of this
Note, together with indemnity reasonably satisfactory to Borrower, in the case
of loss, theft or destruction, or the surrender and cancellation of this Note,
in the case of mutilation, Borrower shall execute and deliver to Lender a new
promissory note of like tenor and denomination as this Note.
 
9.3. Notices. Any notice, demand, offer, request or other communication required
or permitted to be given pursuant to the terms of this Note shall be in writing
and shall be deemed effectively given the earlier of (i) when received, (ii)
when delivered personally, (iii) one business day after being delivered by
facsimile (with receipt of appropriate confirmation), (iv) one business day
after being deposited with an overnight courier service, or (v) four days after
being deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the recipient at the addresses set forth in the Purchase Agreement
unless another address is provided to the other party in writing.
 
9.4. Governing Law. This Note shall be governed in all respects by the laws of
the State of Delaware as applied to agreements entered into and performed
entirely within the State of Delaware by residents thereof, without regard to
any provisions thereof relating to conflicts of laws among different
jurisdictions. The parties hereto hereby agree that any suit or proceeding
arising under this Agreement, or in connection with the consummation of the
transactions contemplated hereby, shall be brought solely in a federal or state
court located in the United States.
 
9.5. Waiver and Amendment. Any term of this Note may be amended, waived or
modified only with the written consent of Borrower and Lender.
 
9.6. Remedies; Costs of Collection; Attorneys’ Fees. No delay or omission by
Lender in exercising any of its rights, remedies, powers or privileges hereunder
or at law or in equity and no course of dealing between Lender and the
undersigned or any other person shall be deemed a waiver by Lender of any such
rights, remedies, powers or privileges, even if such delay or omission is
continuous or repeated, nor shall any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise thereof by
Lender or the exercise of any other right, remedy, power or privilege by Lender.
The rights and remedies of Lender described herein shall be cumulative and not
restrictive of any other rights or remedies available under any other
instrument, at law or in equity. If an Event of Default occurs, Borrower agrees
to pay, in addition to the Note and interest payable thereon, reasonable
attorneys’ fees and any other costs reasonably incurred by Lender in connection
with its pursuit of its remedies under this Note. 
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be signed on the Effective
Date.
 

 
BORROWER:
     
EUGENE SCIENCE INC.
         

--------------------------------------------------------------------------------

By:
Seung Kwon Noh
   
President and Chief Executive Officer

 

--------------------------------------------------------------------------------




